Citation Nr: 1236486	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran contends that he currently suffers from bilateral hearing loss and bilateral tinnitus that are related to his period of active service.  Specifically, the Veteran contends that his current hearing loss and tinnitus were caused by noise exposure as a teletype operator on the "'old' teletype machines that were constantly going and very noisy."  See July 2009 VA Form 21-4138, Statement in Support of Claim.  In November 2008, the Veteran reported the onset of tinnitus in 2003.  

The Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The entrance examination in March 1960 showed a "whispered voice test," which was 15/15 in each ear.  In September 1960, the Veteran reported having "[t]rouble hearing once in a while."  See id.  The examiner found the examination to be "normal."  Id.  The March 1962 Report of Medical Examination at separation shows the following audiometer results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
/
15
LEFT
	20
15
15
/
15

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  The above audiological findings from the March 1962 separation examination have been converted to the ISO standard.

Post service VA medical records show that the Veteran was first seen for an audiological evaluation in November 2008.  At that time, he reported difficulty hearing conversations in poor listening environments.  He reported bilateral tinnitus having its onset in 2003.  He reported noise exposure in service for two years, which included machine guns.  He stated he worked in sales following service discharge, which did not involve noise exposure.  The Veteran reported having high blood pressure.  The audiometric results showed a hearing loss disability for VA purposes as defined at 38 C.F.R. § 3.385 (2011).  

VA provided the Veteran with an examination in August 2010.  There, the audiologist noted the findings in the entrance and separation examinations.  After conceding in-service noise exposure, the audiologist provided an opinion that the Veteran's bilateral hearing loss was not caused by or a result of in-service acoustic trauma because, "The service treatment record evidence showing hearing completely within normal limits bilateral at the time of military separation."  See examination report.  As to tinnitus, she opined that because the Veteran first reported in November 2008 that it began in 2003, it was not related to in-service noise exposure.  Thus, as to hearing loss, the examiner seemed to base the finding that bilateral hearing loss was not related to service because the Veteran did not have hearing loss in service.  

As to the audiologist's opinion regarding hearing loss, it must be noted that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  38 C.F.R. § 3.385 (2011).  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Such also applies to tinnitus.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, the Board finds that an additional examination and opinion are warranted regarding the etiology of the Veteran's bilateral hearing loss and tinnitus in order to consider several facts that were not considered at the time of the August 2010 audiological evaluation, which facts are as follows.  One, the audiological evaluation did not note that the Veteran had complained of "trouble hearing" in September 1960.  Two, it appears the audiologist did not take into consideration the March 1962 audiometric results based on the ISO standard.  Three, the audiologist seemed to find no nexus between the current bilateral hearing loss and service based on the fact that the Veteran did not have abnormal hearing during service.  Four, the audiologist did not provide a rationale for her opinion.

It is unclear whether there are any outstanding treatment records pertaining to treatment for hearing loss.  The most recent VA treatment records are from 2009.  The Veteran has not indicated having received any private treatment for hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide records or identify any sources involving the assessment of hearing loss or tinnitus since his discharge from service, including VA and private treatment.  

After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any outstanding records of private treatment for hearing loss, tinnitus, or related symptoms.

If, after making reasonable efforts to obtain named non-VA records or after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any hearing loss and tinnitus.  All appropriate tests should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should be informed of the following:

* The service treatment records are in a white envelope and have been placed in chronological order.  Any service treatment record cited below has a paperclip on it.

* At entrance into service in March 1960, only the whispered test was performed, which showed 15/15 in each ear.  

* On September 13, 1960, the Veteran was seen for "trouble hearing once in a while."  The examination was found to be normal.  

* The March 1962 separation examination shows audiometer findings based on American Standards Association (which was used prior to 1967).  Below are the findings based on the International Standards Organization (ISO).  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
/
15
LEFT
	20
15
15
/
15

* In the March 1962 Report of Medical History completed by the Veteran at that time, he denied having any ear, nose, or throat trouble.  

* In October 2008, the Veteran was seen for several complaints, with one of them being "increasing hearing loss."  See VA treatment record tabbed on the left side in yellow with the applicable month and year.

* In a July 2009 statement, the Veteran stated he was exposed to constant noise in service as a teletype operator on the "'old' teletype machines that were constantly going and very noisy."  See statement tabbed on the left in orange with the applicable month and year.  

* In November 2008, the Veteran reported difficulty hearing conversations in poor listening environments.  He reported in-service noise exposure and no post service noise exposure as a salesman.  He reported bilateral tinnitus in 2003.  An audiogram was performed at that time.  See VA treatment record tabbed on the left in yellow with the applicable month and year.  

* In August 2010, the Veteran underwent a VA audiological evaluation.  See VA treatment records tabbed on the left in yellow with the applicable month and year.

* The Board is seeking another medical opinion because the 2010 examiner seemed to imply that the Veteran would need to have had hearing loss in service for a finding that hearing loss was related to in-service noise exposure.  The requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  

The examiner is asked to address whether the Veteran's hearing loss and tinnitus are at least as likely as not (a 50 percent probability or greater) began in or are related to active service, including excessive noise exposure therein.  A complete rationale for the opinion based upon medical principles and evidence in the claims file must be provided.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the agency of original jurisdiction must implement corrective procedures. 

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

